TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00127-CV


Roland D. Fortenberry, Jr., a/k/a Dale Fortenberry, Jr. and Kaye Ann Fortenberry,
Appellants

v.

Gerald R. Cavanaugh, Jr. and Dianna Cavanaugh, Appellees




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 30599, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This appeal is from an order denying a motion to terminate a receivership and
granting the receiver's application to extend the receivership.  Appellees Gerald R. Cavanaugh, Jr.
and Dianna Cavanaugh have filed a supplemental docketing statement with a jurisdictional
statement.  See Tex. R. App. P. 32.3.  They contend that this Court lacks jurisdiction over this appeal
because the appeal is from an interlocutory order that is not a final judgment and the notice of appeal
was not filed within 20 days after the interlocutory order was signed.  See Tex. R. App. P. 26.1(b),
28.1; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (judgment generally final for
purposes of appeal "if it disposes of all pending parties and claims").
		Appellants Roland D. Fortenberry, Jr., a/k/a Dale Fortenberry, Jr. and Kaye Ann
Fortenberry have filed a stipulation to appellees' jurisdictional statement.  Appellants agree that this
Court lacks jurisdiction over this appeal and request that this Court dismiss the appeal.  Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 12, 2010